Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 17, 2006, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]). “The record in this case demonstrates that defense counsel effectively cross-examined the People’s witnesses, presented an alibi defense, and made competent opening and closing statements which were consistent with that defense” (People v Pollard, 220 AD2d 463, 464 [1995]; see People v Ryan, 90 NY2d 822, 823-824 [1997]; People v Velez, 197 AD2d 651, 652 [1993]; People v Ortiz, 174 AD2d 763, 763 [1991]). Moreover, the “defendant has failed to demonstrate the absence of strategic or other legitimate explanations for counsel’s alleged shortcomings” (People v Taylor, 1 NY3d 174, 176 [2003] [internal quotation marks omitted]; see People v Williams, 59 AD3d 576 [2009]; People v Ramjit, 59 AD3d 466 [2009]; People v Demolaire, 55 AD3d 621, 622 [2008]; People v Coleman, 37 AD3d 489, 490 [2007]). Accordingly, “[the] defendant has failed to establish that he was denied his constitutional right to effective assistance of counsel” (People v Ryan, 90 NY2d 822, 824 [1997]; see People v Rivera, 71 NY2d 705, 708-709 [1988]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Florio, Belen and Austin, JJ., concur.